o f f i c e o f t h e c h i e f c o u n s e l number release date uil ---------------------------------------- ---------------------------------------- ---------------------------------------- department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 genin-149557-10 attention --------------------------------- dear --------------------- this letter responds to your request for guidance concerning the tax consequences of loan repayments under the civil legal assistance attorney student_loan repayment program claarp authorized by 428l of the higher education act of hea as amended u s c specifically you asked whether a borrower may exclude loan forgiveness amounts under claarp from gross_income under sec_108 of the internal_revenue_code hea student_loan programs the hea authorizes three student_loan programs the direct loan program the federal family education loan ffel program and the federal perkins loan perkins loan program to assist students and parents in paying for postsecondary education under the direct loan program the department of education doed makes subsidized and unsubsidized loans directly to students federal direct stafford ford loans with federal funds under part d of title iv of the hea u s c 1087a the direct loan program also includes a federal direct consolidation loan program under sec_455 of the hea u s c 1087e under the ffel program private lenders non-federal entities such as banks savings and loan associations credit unions schools and state and private nonprofit agencies make loans with private funds under part b of title iv of the hea u s c sec_1071 et seq the ffel program also includes a federal direct consolidation loan program under 428c of the hea u s c a ffel is generally insured by a state genin-149557-10 or nonprofit private organization loan insurance program when a loan insurance program pays a lender for a loss due to a borrower’s default the federal government guarantees a percentage of this amount u s c c this percentage is generally limited to no more than percent for recently issued loans but it could be as high as percent or as low a sec_75 percent u s c c under the perkins loan program postsecondary institutions make low-interest loans to financially needy students from a fund capitalized by federal and institutional contributions in a ratio of federal to institutional contributions under part e of title iv of the hea u s c 1087aa currently there is a loan forgiveness provision under the perkins loan program for a full-time attorney employed in a defender organization established in accordance with u s c 3006a g u s c 1087ee a f title contains a specific exclusion from income for certain loan forgiveness under the perkins loan program u s c 1087ee a civil legal assistance attorney student_loan repayment program section 428l of the hea established claarp to encourage qualified individuals to enter and continue employment as civil legal assistance attorneys civil legal assistance attorneys must be employed full-time by either a nonprofit organization that provides legal assistance without a fee on civil matters to low-income individuals or a protection and advocacy system or client assistance program that provides legal assistance on civil matters to clients and receives funding under specific federal programs under this program an eligible_student loan borrower with one or more eligible loans may receive up to dollar_figure in student_loan repayment for each year of completed service up to an aggregate total of dollar_figure the program is funded from congressional appropriations as specified in section 428l i of the hea and is carried out by the secretary of education who assumes the obligation to repay a student_loan by direct payments on behalf of a borrower to the holder of such loan for any borrower who meets the requirements of section 428l c under this program civil legal assistance attorneys who meet certain requirements may have a portion of their direct loans ffels and perkins loans repaid by doed after qualifying full-time employment for at least three years consolidated loans made by private lenders under 428c of the hea u s c or by doed under sec_455 of the hea u s c e to the extent that the consolidated loan is used to repay a ffel or direct loan will also qualify for repayment under claarp tax consequences of student_loan forgiveness under claarp if the state is not served by a loan insurance program a ffel may be insured directly by doed currently every state is served by a loan insurance program however certain federally insured loans remain outstanding this provision is in addition to loan repayment provided under claarp genin-149557-10 sec_61 of the code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived sec_61 provides that gross_income includes income_from_discharge_of_indebtedness sec_108 of the code provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge in whole or in part of any student_loan if the discharge was pursuant to a provision of a loan under which all or part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers sec_108 of the code defines student_loan as any loan to an individual to assist the individual in attending an educational_organization described in sec_170 made by a the united_states or an instrumentality or agency thereof b a state territory or possession_of_the_united_states or the district of columbia or any political_subdivision thereof or c a public benefit corporation i which is exempt from taxation under sec_501 ii which has assumed control_over a state county or municipal hospital and iii whose employees have been deemed to be public employees under state law or d any educational_organization described in sec_170 if such loan is made i pursuant to an agreement with any entity described in subparagraphs a b or c under which the funds from which the loan was made were provided to such educational_organization or ii pursuant to a program of such educational_organization which is designed to encourage its students to serve in occupations with unmet needs or in areas with unmet needs and under which the services provided by the students or former students are for or under the direction of a governmental_unit or an organization described in sec_501 and exempt from tax under sec_501 in the case of a direct loan doed is the lender and the loans qualify as student loans for purposes of sec_108 of the code additionally claarp loan forgiveness is conditioned on the borrower working for a certain period of time in qualifying public service positions therefore forgiveness under the direct loan program satisfies the requirements of sec_108 and a direct loan borrower may exclude loan forgiveness amounts under claarp from gross_income under sec_108 in the case of a ffel the analysis is more complicated because doed is not the holder of the loan at the time the debt is forgiven the nominal private financial genin-149557-10 institution may not be a lender described in sec_108 of the code however by statute doed ultimately is the source of funds for debt forgiveness through its obligation to guarantee substantially_all of the forgiven amount as guarantor doed pays the borrower's debt to the private financial lender and then in turn discharges the borrower's debt as a matter of subrogation doed reasonably can be viewed as the lender for purposes of sec_108 additionally as with the direct loan program claarp loan forgiveness under the ffel program is conditioned on the borrower working for a certain period of time in qualifying public service positions therefore loan forgiveness under the ffel program satisfies the requirements of sec_108 and a ffel borrower may exclude loan forgiveness amounts under claarp from gross_income under sec_108 in the case of a perkins loan doed is the source of percent of the loan fund and is the source of percent of the funds for loan repayment under claarp thus the educational_organization reasonably can be viewed as a lender described in sec_108 additionally as with the direct loan program and the ffel program claarp loan forgiveness under the perkins loan program is conditioned on the borrower working for a certain period of time in qualifying public service positions therefore loan forgiveness under the perkins loan program satisfies the requirements of sec_108 and a perkins loan borrower may exclude loan forgiveness amounts under claarp from gross_income under sec_108 this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 2011_1_irb_7 sec_2 if you have any additional questions please contact -------------- -------- of the office of associate chief_counsel income_tax accounting on ------------- ------------- sincerely donna j welsh senior technician reviewer branch income_tax accounting only educational organizations as defined in sec_170 of the code qualify to make a student_loan under sec_108 however loan forgiveness of student loans made by non-qualifying educational organizations may qualify for an exclusion_from_gross_income under the perkins loan program for a full- time attorney employed in a defender organization established in accordance with u s c 3006a g u s c 1087ee a f
